LACOMBK, Circuit Judge.
This matter lias been argued as if the cause had been taken from a jury and decided by the court as presenting questions of law only. That is an erroneous assumption. The master sits as a jury to pass upon all conflicting testimony, and after hearing the witnesses he “disallowed the claim.” The question is one of the credibility of the witnesses. The special master saw and heard them on the stand, and evidently did not believe that the car had piactically stopped, and that while plaintiff was about to step to the ground the conductor, although informed that he wished to alight, suddenly rang two bells and pushed him back against the dashboard. There is not sufficient in the record to warrant a reversal of this conclusion by a court which has not had the advantage of observing the demeanor of the witnesses on the stand. Indeed, it rather indicates that some of them have modified their testimony since it was given on the first trial, when the events were fresh in their memory.
The exceptions are overruled, and report confirmed.